Case 1:19-cv-00715-LO-IDD Document 127 Filed 10/21/19 Page 1 of 3 PageID# 1102




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


JUUL LABS, INC.,

                      Plaintiff,


v.                                                     Civil Action No. 1:19-cv-00715-LO-IDD


YASER AHMED, et al.,

                      Defendants.



         NOTICE OF AGREED STIPULATED DISMISSAL WITH PREJUDICE
                      AS TO CERTAIN DEFENDANTS

       Plaintiff Juul Labs, Inc. (“Plaintiff”) and certain Defendants have agreed to terms and

conditions representing a negotiated settlement of this action and have set forth those terms and

conditions in a Confidential Settlement Agreement. Now the parties hereby move for an order

dismissing all claims in this action asserted between them with prejudice.

       This dismissal only pertains to the Defendants indicated herein and does not constitute a

dismissal of all Defendants. The parties hereby agree to waive a hearing on this Motion. The

defendant number provided corresponds to the Defendants’ information in Schedule A to the

Verified Complaint (“Schedule A”):
Case 1:19-cv-00715-LO-IDD Document 127 Filed 10/21/19 Page 2 of 3 PageID# 1103




No.   Defendant Name    Seller ID/Defendant Store                Defendant Email
                                                         yaseraldagstane@yahoo.com
 1     Yaser Ahmed             yaserjajan                       yjajan@yahoo.com
                                                               noordeek@gmail.com
 11    Kevin Sullivan           dre_sull                   wayofthebros@gmail.com
                                                         6AMwholesale@gmail.com
 13   Russell McGowan         awakeandsell
                                                              dually225@gmail.com
                                                            fujitou1996@gmail.com
                                                        songweitou1996@gmail.com
                                                        songweitou2012@gmail.com
 14                            plehnevi17               songweitou2013@gmail.com
                                                            zyztech1688@gmail.com
                                                        songweitou1012@gmail.com
                                                             zyztech168@gmail.com
        Zhenyu Zhu
                                                           dianshiji2013@gmail.com
                                                              huoyan98@gmail.com
                                                            hymz888@yahoo.com.cn
 47                             walou-19                      zhenyu79@gmail.com
                                                               zhenyu79@juno.com
                                                                zhenyu@attbi.com
                                                          zhenyuzhu8@hotmail.com
                                                            den.hammer@gmail.com
 28   Dennis Hammer          metroimporting
                                                          hello@dennishammer.com
                                                              SWE2@HOME.COM
 32    Kenneth Buss            highdesity
                                                                  swe2@cox.net
 37    Tracy Wisby              hotrendz                       tcwisby@yahoo.com
 46    Sarah Griffith           sagrif-66                   s.griffith81@yahoo.com
                                                    christopherbowling2019@yahoo.com
                                                        jasminevale2021@gmail.com
                                                        jasonlazaro2015@gmail.com
                                                         jesselazar2019@yahoo.com
 57     Jesse Lazar             jesla-370                 jesselazar2021@gmail.com
                                                     normadominguez2021@gmail.com
                                                              jaisonzaia@gmail.com
                                                           johnzain2020@gmail.com
                                                         Joseph.lazar89@yahoo.com
 64      Yan Xiong            snapoom_01                     snapoom01@gmail.com




                                             2
Case 1:19-cv-00715-LO-IDD Document 127 Filed 10/21/19 Page 3 of 3 PageID# 1104




Date: October 21, 2019                /s/ Monica Riva Talley
                                     Monica Riva Talley (VSB No. 41840)
                                     Byron Pickard (VSB No. 47286)
                                     Dennies Varughese, Pharm.D. (pro hac vice)
                                     Nirav N. Desai (VSB. No. 72887)
                                     Nicholas J. Nowak (pro hac vice)
                                     Daniel S. Block (pro hac vice)
                                     STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                     1100 New York Ave., N.W., Suite 600
                                     Washington, DC 20005-3934
                                     Telephone No.: (202) 371-2600
                                     Facsimile No.: (202) 371-2540
                                     mtalley@sternekessler.com
                                     bpickard@sternekessler.com
                                     dvarughe@sternekessler.com
                                     ndesai@sternekessler.com
                                     nnowak@sternekessler.com
                                     dblock@sternekessler.com

                                    Attorneys for Plaintiff




                                      3
